Citation Nr: 0107044	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for multiple 
superficial scars of the buttocks, back, and upper and lower 
extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 RO decision which 
denied service connection for hemorrhoids, granted service 
connection and a 10 percent rating for PTSD (the veteran 
appeals for a higher rating), and denied a compensable rating 
for multiple superficial scars of the buttocks, back, and 
upper and lower extremities (the veteran appeals for a 
compensable rating).  

It should be noted that the appellate issue of entitlement to 
a compensable rating for service-connected multiple 
superficial scars of the buttocks, back, and upper and lower 
extremities does not involve the veteran's separately 
service-connected and compensably rated scars from shell 
fragment wounds of the right leg, left calf, and right arm.  
The ratings assigned for the scars from shell fragment wounds 
of the right leg, left calf, and right arm are not on appeal.

The present Board decision addresses the issues of higher 
ratings for PTSD and for multiple superficial scars of the 
buttocks, back, and upper and lower extremities.  The issue 
of service connection for hemorrhoids will be the subject of 
the remand which follows the decision below.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  

2.  The veteran's service-connected multiple superficial 
scars of the buttocks, back, and upper and lower extremities 
are well healed, are not poorly nourished with repeated 
ulceration, are not tender and painful on objective 
demonstration, and cause no functional impairment to 
surrounding areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a compensable rating for multiple 
superficial scars of the buttocks, back, and upper and lower 
extremities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1952 to 
September 1955.  Service medical records show that on July 3, 
1953 he sustained penetrating shell fragment wounds in both 
legs, buttocks, and right arm.  It was noted that there was 
no major artery or nerve damage.  In July 1953, he underwent 
secondary closure of the wounds of the buttocks, legs, and 
right arm and a split thickness skin graft of the right leg.  
He was returned to duty on September 4, 1953.  The veteran 
complained of problems in the right lower extremity, and an 
October 1953 neurological examination revealed a neuropathy 
(right sciatic nerve, predominantly posterior tibial, due to 
trauma) and multiple well-healed scars on both lower 
extremities.  A July 1955 orthopedic examination revealed 
multiple healed scars on both thighs and both calves.  On a 
September 1955 physical examination for separation purposes, 
the veteran was noted to have shrapnel scars of the right 
thigh and leg.  

In a December 1955 decision, the RO granted service 
connection and a noncompensable rating for scars, 
superficial, multiple, of the buttocks, back, and upper and 
lower extremities.  The RO also separately granted service 
connection for scars, residuals of penetrating shell fragment 
wounds of the right leg and right arm with foreign bodies.  

VA examinations in June 1964 and June 1987 revealed residual 
multiple scars in the right upper extremity and both lower 
extremities with retained metallic foreign bodies.  There 
were five scars in the right upper arm (located along the 
lateral aspect of the arm) and three large symptomatic scars 
in the lower extremities (located along the distal lateral 
aspect of the right thigh, medial aspect of the right distal 
thigh, and left upper calf area).  Additionally, there were 
numerous other superficial scars, measuring as much as 6 
inches in length, which were nontender, completely healed, 
and asymptomatic.  These were located between the above-
described areas in the right thigh, posteriorly in the left 
thigh, throughout both calf areas, and both lower buttock 
areas.  

In a February 1988 decision, the Board denied a compensable 
rating for scars, superficial, multiple, of the buttocks, 
back, and upper and lower extremities.  The Board also 
granted a 10 percent rating for residuals of a gunshot wound 
to the left calf, denied a rating in excess of 10 percent for 
residuals of a gunshot wound to the right leg, and denied a 
rating in excess of 10 percent for residuals of a gunshot 
wound to the right arm.  

In a February 1996 decision, the RO granted a 20 percent 
rating for scar, residual of shell fragment wound of the 
right arm with foreign body and nerve involvement.  

In August 1998, the RO received the veteran's claims for 
service connection for PTSD and a compensable rating for his 
service-connected scars.  

On an October 1998 VA examination for scars, the veteran 
complained of constant pain in both legs and buttocks.  On 
examination, he had multiple scars located on his arms, legs, 
and buttocks.  The examiner stated they were too numerous to 
measure.  The veteran denied pain at the sites of the scars.  
There was no adherence of scar tissue.  Many of the scars 
were rough, dry, and uneven.  The scars that were sutured 
were flat and even.  There was no evidence of ulceration or 
breakdown of the skin.  Several scars on the left upper and 
lower leg were depressed.  The left inner calf scar and left 
upper posterior thigh wound where skin was grafted had 
minimal tissue loss.  There was no inflammation, edema, or 
keloid formation noted.  The scars were darker brown when 
compared to normal skin areas.  The scarred areas on the 
lower legs were disfiguring.  There were no burn scars.  
There did not appear to be any limitation of function due to 
any scars.  The veteran was to be scheduled to have 
photographs taken due to the extensive number of scars; 
however, the file does not show that photographs were taken.

On an October 1998 VA examination for muscles, the veteran 
reported he still had several pieces of shrapnel in his body.  
He complained of increasing pain in his legs and back and 
reported that upon bumping his elbow he experienced extreme 
pain.  He stated he had pain in his buttock when he sneezed 
and experienced numbness in his right leg and an occasional 
feeling of "pins and needles."  He complained that when he 
sat too long his buttock would hurt.  He stated he had pain 
in his back when he went up and down the stairs.  On 
examination, there were two 2-inch scars over the left 
lateral leg and one 2-inch scar over the medial aspect of the 
left leg.  There was a 2-inch wide scar over the right medial 
leg.  There were multiple scars of the right thigh, posterior 
and lateral, and anterolateral on the right thigh, and there 
was herniation of some quadriceps through a defect in the 
fascia lata.  The posterior scars in the right thigh measured 
7 inches, 6 inches, and 3 inches, respectively.  There were 
two posterior gluteal scars.  There were multiple 2-inch 
scars over the posterior aspect of the right arm.  All scars 
were well healed and showed no evidence of infection.  An 
examination of the right elbow revealed thickening of the 
olecranon bursa.  An examination of the lumbar spine revealed 
tenderness on palpation of the lower lumbar paravertebral 
musculature.  An examination of the knees revealed light 
anterior-posterior instability on the right.  The diagnoses 
were multiple shrapnel injuries with a defect in the right 
fascia lata with herniation of the quadriceps musculature 
through a small defect in the fascia lata, degenerative 
intervertebral disc disease, and chronic olecranon bursitis 
of the right elbow.  

On an October 1998 VA social survey, the veteran was 
pleasant, cooperative, and considered a good informant.  He 
was neat and clean in appearance, and his personal hygiene 
appeared to be adequate.  He reported he had been married for 
about 29 years to the same woman and had six grown children.  
He reported he maintained contact with his four siblings.  He 
stated he had been retired since 1976.  He acknowledged 
having had inpatient psychiatric care (he said he stayed for 
about three months at the Syracuse VA Hospital) and was 
unable to recall the date.  [Syracuse VA Hospital records 
show that he was hospitalized in January 1977 for a drug 
overdose and that in December 1977 he was diagnosed with 
sociopathic personality, among other illnesses.]  He denied a 
history of outpatient psychiatric care.  His reported 
stressors pertained to his service in Korea.  His reported 
symptoms currently consisted of nightmares, flashbacks, night 
sweats, difficulty sleeping, depression, attempted suicide a 
couple of times in the past, hatred for Orientals, being a 
loner, avoidance of crowds, and being easily angered.  

On an October 1998 VA psychiatric examination, the veteran's 
reported symptoms included nightmares, flashbacks, severe 
depression, difficulty sleeping, chronic headaches, startle 
reaction, and flailing at night.  He was noted to be 
competent to handle VA funds.  He reported he was 
hospitalized once in the past (believed to be in the 1970s) 
for psychiatric reasons but could not recall the specific 
reason for his hospitalization.  [As previously noted, VA 
hospital records in January 1977 and December 1977 show 
diagnoses of drug overdose and sociopathic personality.]  On 
mental status examination, the veteran was alert and oriented 
in all three spheres.  There was no evidence of thought 
blocking.  He was neat and clean in appearance and a good 
informant.  His memory retention and recall were adequate, 
except for remote information, and his insight and judgment 
were adequate.  He was on no psychotropic medications.  He 
had never been treated specifically for post-traumatic stress 
symptoms.  The veteran admitted to occasional cocaine use and 
said that it had gone on over the years.  He denied ever 
being alcoholic.  The veteran underwent psychological 
testing, consisting of the Minnesota Multi-phasic Personality 
Inventory (MMPI), the Beck Depression Inventory, and the 
Mississippi Combat Scale).  The test results were consistent 
with moderate to severe depression and combat-related PTSD.  
The results also portrayed a picture of a man suffering an 
affective disturbance who felt very vulnerable and 
defenseless.  There was also evidence of a thought 
disturbance.  The results showed the veteran tended to be 
fearful, obsessive compulsive, ruminative, and somatically 
reactive.  Specific critical items he endorsed on the MMPI 
included that he was easily awakened by noise, that evil 
spirits possessed him at times, that he felt useless, that 
there was something wrong with his mind, and that he had 
difficulty starting to do things.  He also stated that he 
sometimes felt as if he must do injury to himself or to 
someone else, that most of the time he wished he was dead, 
and that someone had it in for him.  The veteran's MMPI PTSD 
score of 57 suggested the presence of mild PTSD.  The 
diagnoses were PTSD, chronic, mild; and cocaine abuse.  His 
Global Assessment of Functioning (GAF) scale score was 56.  

VA outpatient records from 1996 to March 1999 do not show any 
complaints, clinical findings, or diagnoses pertaining to 
either PTSD or multiple scars as residuals of shell fragment 
wounds of the buttocks, back, and upper and lower 
extremities.  

In a September 1999 decision, the RO granted service 
connection and a 10 percent rating for PTSD and denied a 
compensable rating for scars, superficial, multiple, of the 
buttocks, back, and upper and lower extremities.  (The RO 
also denied increased ratings for the veteran's other 
service-connected scars, as residuals of gunshot wounds to 
the right leg, right arm, and left calf; he did not appeal 
these decisions.)  

In a May 2000 statement, the veteran's representative at the 
RO argued that a higher rating was warranted for PTSD on the 
basis of the results of the psychological tests conducted by 
the VA and of the GAF score of 56 given on a VA examination, 
which he said denoted a severe condition warranting a 50 
percent rating.  The representative also reiterated the 
findings of a VA examiner pertaining to the veteran's 
multiple scars as residuals of gunshot wounds to the legs, 
buttock, and back.  He noted that photographs of all the 
scars were to have been taken on the VA examination but that 
the claims folder did not contain evidence that such was 
completed.  Additional written argument was submitted by the 
veteran's representative at the Board in February 2001.

II.  Analysis

Initially, with respect to the issues of higher ratings for 
service-connected PTSD and scars, the Board is satisfied that 
all relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The Board notes the contention of the 
veteran's representative that photographs of the veteran's 
scars did not appear to have been taken as was planned at the 
VA examination.  However, such photographs would not assist 
in determining whether the scars meet the criteria for a 
higher rating under the applicable diagnostic codes, and thus 
the current record in adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  PTSD

The veteran's service-connected PTSD is currently rated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 10 percent rating.  
However, after consideration of all evidence of record, the 
Board concludes that the veteran's PTSD is not more than 10 
percent disabling and does not meet the rating criteria for a 
30 percent rating under the regulations.  

The medical evidence shows that the veteran underwent a VA 
examination in October 1998.  He reportedly had been retired 
from work since 1976.  When he appeared for the examination 
(for both the social survey and a later psychiatric 
evaluation), he was noted to be neat and clean.  He reported 
he was married to his wife for 29 years and had six grown 
children.  He related he maintained contact with his four 
siblings.  His complaints included nightmares, flashbacks, 
night sweats, difficulty sleeping, depression, attempted 
suicide a couple of times in the past (he did not specify 
when), startle reaction, being a loner, avoidance of crowds, 
and being easily angered.  He acknowledged occasional cocaine 
use.  The examination revealed he was alert and oriented and 
had no thought blocking or memory deficits (except for remote 
information).  His insight and judgment were adequate.  
Although psychological test results were consistent with 
moderate to severe depression and showed evidence of a 
thought disturbance, the veteran's PTSD score suggested the 
presence of mild PTSD.  The diagnoses were mild PTSD and 
cocaine abuse, and the GAF score was 56 (representing 
moderate symptoms or moderate difficulty in social or 
occupational functioning).  

A review of the record shows that the veteran has not 
received any treatment (VA or private) for PTSD symptoms, 
either before or since the VA examination.  On the 
examination, he related he was hospitalized at the VA in the 
1970s for psychiatric reasons but could not recall the 
specific reason.  (VA hospital records in 1977 show he had 
diagnoses of drug overdose and sociopathic personality.)  
Moreover, as reported by the veteran on the examination, he 
has never taken medication for his PTSD symptoms.  

The veteran's representative has argued that the GAF score of 
56 on the VA examination denotes a severe condition 
warranting a 50 percent rating.  However, according to DSM-
IV, a GAF score of 56 reflects moderate impairment.  
Moreover, the GAF score takes into account impairment from 
both service-connected PTSD and non-service-connected cocaine 
abuse diagnosed at the examination.  In any event, an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  That 
is, the disability rating depends on evaluation of all the 
evidence.  In this case, there is scant evidence of 
impairment from the veteran's PTSD.  PTSD is only noted on a 
single VA examination (i.e., social survey plus psychiatric 
evaluation), and the veteran receives no treatment for the 
condition.  

The record shows that the objective findings are more 
consistent with the rating criteria for a 10 percent rating 
for PTSD, that is, occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  Although psychological test results 
suggest the veteran may have some symptoms, it appears he 
generally functions pretty well and does not receive any 
psychiatric treatment.  He is retired from work and has some 
meaningful personal relationships.  The evidence reflects few 
of the symptoms which typify 30 percent disability under the 
rating criteria.  For instance, there is no objective 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, and chronic sleep impairment.  

Considering all the evidence, the Board finds that no more 
than a 10 percent rating for PTSD is warranted.  The evidence 
does not show that the veteran meets the criteria for a 
higher rating under the applicable code.  Moreover, the 
evidence shows that the veteran's PTSD has remained 10 
percent disabling at all times since the effective date of 
service connection in August 1998.  Fenderson v. West, 12 
Vet. App. 119 (1999) ("staged ratings" should be considered 
for various periods of time in cases involving initial 
ratings).  As the preponderance of the evidence is against 
the veteran's claim for a higher rating for PTSD, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

B.  Scars

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The present appellate issue involves entitlement to a 
compensable rating for multiple superficial scars of the 
buttocks, back, and upper and lower extremities.  The veteran 
is separately service-connected and compensated for other 
scars from shell fragment wounds:  scar, residual of 
penetrating wound of the right leg with foreign body and 
nerve involvement (rated 20 percent under rating criteria for 
muscle and neurological impairment); scar, residual of a 
shell fragment wound of the right arm with foreign body 
(rated 10 percent under a scar code); and scar, residual of 
shell fragment wound of the upper left calf (rated 10 percent 
under a scar code).  The evaluations for these other scars 
are not on appeal.  

The RO has rated the veteran's service-connected multiple 
superficial scars of the buttocks, back, and upper and lower 
extremities as 0 percent disabling.

A 10 percent rating is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Code 7803.  A 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  Scars may also 
be evaluated based on any limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Code 7805. 

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

Again, the scars at issue in the present decision involve 
multiple superficial scars of the buttocks, back, and upper 
and lower extremities.  In order to meet the criteria for a 
10 percent rating for these scars, the veteran would have to 
show that they are poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or result in 
limitation of function of the body part affected.  However, 
the 1998 VA examination does not demonstrate that the scars 
in issue meet any of the rating criteria for a 10 percent 
rating.  All the scars are well healed and show no evidence 
of being poorly nourished with repeated ulceration.  The 
veteran denied any pain at the sites of the scars, and there 
is no indication that the scars are tender and painful on 
objective demonstration.  The scars do not appear to limit 
functioning of surrounding areas.  In light of the foregoing, 
a noncompensable rating for these scars is proper.  38 C.F.R. 
§ 4.31.  

Considering all the evidence, the Board finds that an 
increased (compensable) rating for the veteran's service-
connected multiple superficial scars of the buttocks, back, 
and upper and lower extremities is not warranted under any of 
the applicable codes.  As the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A higher rating for PTSD is denied.  

A compensable rating for multiple superficial scars of the 
buttocks, back, and upper and lower extremities is denied.  


REMAND

As to the remaining issue of service connection for 
hemorrhoids, the Board finds that additional development is 
warranted.  

In its September 1999 decision, the RO denied the claim for 
service connection for hemorrhoids on the basis that it was 
not well grounded.  However, during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which among other things eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

Accordingly, this issue is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for hemorrhoids.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review the 
claim for service connection for 
hemorrhoids.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



